Citation Nr: 0324037	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a gastric 
ulcer.

2.  Entitlement to a compensable evaluation for left carpal 
tunnel syndrome.  

3.  Evaluation of bipolar disorder, currently rated as 50 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from December 1951 to December 
1955 and from April 1968 to January 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

During the course of this appeal, the veteran moved to 
Nevada.  As such, the Reno, Nevada, RO has taken over the 
veteran's claim.  


REMAND

With regard to the issues of increased evaluations for a 
gastric ulcer and left carpal tunnel syndrome, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000).  The Board's ability to 
develop and cure defects has been limited.  Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).  Hereinafter known 
collectively as VCAA.  There has been no VCAA letter issued 
with regard to these issues from the RO and the Board has 
been prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

With regard to the veteran's claim for an increased 
evaluation for bipolar disorder, the Board notes that the 
veteran is in receipt of Social Security disability, as 
evidenced by a July 1995 Social Security Administration 
decision that has been associated with the claims folder.  
However, the complete medical records relied upon in reaching 
this decision have not been associated with the claims 
folder.  The Court has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should determine if a 
videohearing is still requested.  (See 
form 9).

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his bipolar disorder.  The claims file 
should be made available to the examiner.  
The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected bipolar 
disorder.  

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


